Title: To James Madison from Joseph Wheaton, 31 December 1812
From: Wheaton, Joseph
To: Madison, James


Excellent Sir
Mansfield Decr. 31. 1812
As I Stated in my last I Sent of[f] two hundred horses to the Mohecan Settlement where I had made arrangemts for forage—on the 27—they returned yesterday and this day—though Eighteen Miles from this—and packed and brought me 600 Bushels of corn—in the mean time all my hands left that could handle a tool was imployed in Shoeing horses, and repairing wagons—Making axletrees—&ca—this afternoon they have all moved of[f] for Sandusky. I am only waiting this might [sic] to pay of[f] all my bills and follow them to Morrow Morning by day light. I have been 36. days coming to this place—others have taken 62 days on the average—the distance to Sandusky is 50 Miles. I allow Myself to Tuesday next to reach it—others, take 10. & 11 days—you may expect to hear from me when I reach that post (Head Quarters). I beg leave to Mention Capt. Johnson of the Pensylvania Militia who Marched with me from Pittsburg. I cannot Say enough of this gentleman he has Supported that order & regularity which Might be expected from men better acquainted with Service, and he has regularly kept 25. Men on Severe duty as pioneers and greatly aided in faci[li]tating the March by cutting new & repairing the old road and cross ways—and Indeed Sir the only Man or Company from whom I have heard of their doing any good—permit me to ask your recollection of him. I am Sir faithfully your Obdt. Servant
Joseph WheatonA D Q M. N. W. Army
If Mr. Eustis is with you please pass this to him
